Citation Nr: 0025628	
Decision Date: 09/26/00    Archive Date: 10/04/00

DOCKET NO.  99-00 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for cancer of the 
bladder.

2.  Entitlement to service connection for a kidney disorder.

3.  Entitlement to a compensable evaluation for chronic 
urethritis.

4.  Entitlement to a compensable evaluation for prostatitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from October 1949 to November 
1952.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada. 

In December 1998, the veteran requested a hearing before the 
Board.  The veteran was scheduled for a hearing as requested 
in June 2000.  The veteran, however, failed to appear for 
that hearing. 

In December 1999, the RO certified this case to the Board for 
review.  In May 2000, the veteran submitted additional 
evidence for consideration in connection with his claim.  
This evidence, some of which is cumulative of previously 
received evidence, was received by the Board more than 90 
days subsequent to the certification of this case to the 
Board.  

Following the expiration of 90 days after notice is sent to 
the appellant that the case has been certified to the Board, 
the Board will not accept additional evidence, except when 
the appellant demonstrates on motion that there was good 
cause for the delay.  38 C.F.R. § 20.1304(b) (1999).  Neither 
the veteran nor his representative have articulated good 
cause for the delay.  Therefore, the evidence will not be 
discussed herein, but it will be referred to the RO on 
completion of the Board's review.  38 C.F.R. § 20.1304(c) 
(1999). 




FINDINGS OF FACT

1.  There is no medical evidence of a diagnosis of a kidney 
disorder.  

2.  There is no medical evidence of a nexus between bladder 
cancer and active service.  

3.  The veteran's service-connected prostatitis does not 
necessitate the wearing of absorbent materials, long-term 
drug therapy, one to two hospitalizations a year, or 
intermittent intensive management.  

4.  The veteran's service-connected chronic urethritis is not 
manifested by recurrent urinary tract infections in recent 
years and does not necessitate long-term drug therapy, one to 
two hospitalizations a year, or intermittent intensive 
management. 


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for a kidney disorder is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

2. The veteran's claim of entitlement to service connection 
for bladder cancer is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).

3.  The criteria for a compensable evaluation for prostatitis 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.115a, 4.115b, Diagnostic Code 7527 (1999).

4.  The criteria for a compensable evaluation for chronic 
urethritis have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. 4.20, 4.115a, 4.115b, Diagnostic Code 7599-
7525 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for a disorder that was 
incurred in or aggravated during the veteran's active duty 
service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303.  A 
number of disorders, including malignant tumors, are presumed 
to have been incurred in service if manifested within a year 
of separation from service to a degree of 10 percent or more.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 
Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected disorder.  38 C.F.R. § 3.310. Secondary 
service connection includes instances in which an established 
service-connected disorder results in additional disability 
of another condition by means of aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

The initial inquiry in reviewing any claim before the Board 
is whether the appellant has presented evidence of a well-
grounded claim; that is, one that is plausible or capable of 
substantiation.  The appellant carries the burden of 
submitting evidence "sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  If the appellant has not presented 
a well-grounded claim, that appeal must fail.  While the 
claim need not be conclusive, it must be accompanied by 
supporting evidence; a mere allegation is not sufficient.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  In cases which 
the determinative issue is one involving medical causation, 
competent medical evidence is required to establish a well-
grounded claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993). 

As a general matter, a well-grounded claim for service 
connection requires that three elements be satisfied.  First, 
there must be competent evidence of a current disability, as 
established by a medical diagnosis; second, there must be 
evidence of an incurrence or aggravation of a disease or 
injury in service, as established by lay or medical evidence, 
as appropriate; third, there must be competent evidence of a 
nexus or relationship between the current disorder and an in-
service injury or disease (or an established service-
connected condition, in a claim for secondary service 
connection under 38 C.F.R. § 3.310), as established by 
medical evidence or a medical opinion.  See generally Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 
Vet. App. 498, 506 (1995); Libertine v. Brown, 9 Vet. App. 
521 (1996).

Alternatively, a claim may be well grounded based upon 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488 (1997).  The chronicity 
provision applies where there is evidence, regardless of its 
date, which shows that a veteran had a chronic condition 
either in service or during an applicable presumption period 
and that the veteran still has such a condition.  That 
evidence must be medical, unless is relates to a condition 
that may be attested to by lay observation.  If the 
chronicity provision does not apply, a claim may still be 
well grounded "if the condition is observed during service 
or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology."  Savage, 10 Vet. App. at 498.

A.  Kidney

Neither service medical records nor post-service treatment 
records document the presence of a kidney disorder.  An 
August 1997 renal ultrasound, moreover, revealed no 
abnormality.  Without medical evidence of a current kidney 
disorder, the veteran's claim for service connection for a 
kidney disorder is not well grounded.  Epps, supra.  

B.  Bladder Cancer

Post-service treatment records document the presence of 
bladder cancer.  In May 1997, the veteran underwent surgery 
that included a transurethral resection of a large bladder 
tumor.  A surgical pathology report reflects that the 
veteran's tumor consisted of a papillary low grade 
transitional cell carcinoma.  In addition, a September 1997 
entry reflects an impression of recurrent cancer of the 
bladder.  An April 1998 report similarly reflects an 
impression of cancer of the bladder.  

There is no medical evidence, however, linking cancer of the 
bladder to service.  Service medical records do not contain 
any evidence of a malignancy, and there is no medical 
evidence a malignancy within a year of the veteran's 
separation from service.  There is no medical opinion 
suggesting that cancer of the bladder is related to service 
or to a history of symptomatology dating to service.  Service 
connection is in effect for prostatitis and chronic 
urethritis.  However, there is no medical evidence in the 
claims file indicated that his bladder cancer was caused or 
aggravated by either of these service-connected disabilities.  
Without medical evidence linking the veteran's cancer to 
service or to a service-connected disability, the veteran's 
claim is not well grounded.  

II.  Compensable Evaluation for Prostatitis and Urethritis

Prostatitis is evaluated as non-compensable under diagnostic 
code 7527, pertaining to prostate gland injuries.  Chronic 
urethritis is evaluated as non-compensable by analogy (see 38 
C.F.R. § 4.20) to diagnostic code 7525, pertaining to chronic 
epididymo-orchitis.  The former disorder is evaluated as 
voiding dysfunction or a urinary tract infection, which ever 
is predominant, and the latter disorder is evaluated as 
urinary tract infection.  38 C.F.R. § 4.115b, Diagnostic 
Codes 7527, 7525.  

A 20 percent evaluation for a voiding dysfunction 
contemplates the wearing of absorbent materials which must be 
changed less than two times per day.  Otherwise a voiding 
dysfunction warrants a non-compensable evaluation.  A 10 
percent evaluation for a urinary tract infection contemplates 
long-term drug therapy, one to two hospitalizations per year 
and/or intermittent intensive management.  Otherwise a 
urinary tract infection warrants a non-compensable 
evaluation.  38 C.F.R. §§ 4.31, 4.115a.
A June 1993 entry reflects that the veteran since June 1990 
has been treated for meatal stenosis and occasional dysuria 
with urinary tract infections.  Post service treatment 
records document treatment for stricture.  A May 1997 entry 
notes chronic ureteral stricture secondary to balanitis.  A 
May 1999 entry reflects ureteral and meatal stricture that 
requires daily use of a dilator.  

A VA examination in October 1997 revealed the veteran to be 
asymptomatic with respect to the urinary tract except for 
some sensitivity of the super pubic area.  Impressions at 
that time were history of carcinoma of the bladder and 
history of meatal stenosis.  

The veteran does not require use of absorbent materials and 
although there is a reference in a June 1993 letter to 
treatment for urinary tract infections, neither treatment 
records nor the report of the October 1997 VA examination 
reflect hospitalizations, recurrent urinary tract infections 
in recent years, long-term drug therapy, or intermittent 
intensive management for urinary tract infections or 
prostatitis.  Although treatment records document the 
presence of a urethral stricture, this has not been related 
to the veteran's service-connected disabilities.  In fact, a 
private physician reported in a May 1997 statement that the 
veteran's chronic urethral stricture was secondary to chronic 
balanitis or inflammation of the glans penis; service 
connection is not in effect for the latter disorder.  The 
veteran's disability picture does not approximate a 
compensable evaluation for either urinary tract infection or 
for voiding dysfunction.  As such, compensable ratings for 
prostatitis and chronic urethritis are not warranted.  

As the preponderance of the evidence is against the claims 
for increased ratings, the benefit of the doubt doctrine is 
not applicable, and the claims must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





ORDER

Service connection for a chronic kidney disorder is denied. 

Service connection for bladder cancer is denied.  

A compensable evaluation for prostatitis is denied. 

A compensable evaluation for chronic urethritis is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

